In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                    No. 07-22-00267-CR


                       EX PARTE GILBERT JOSEPH CARRASCO

   ORIGINAL PROCEEDING ON APPLICATION FOR WRIT OF HABEAS CORPUS

                                     October 5, 2022
                             MEMORANDUM OPINION
                      Before QUINN, C.J., and PARKER and DOSS, JJ.


       Gilbert Joseph Carrasco, proceeding pro se, filed document or petition through

which he seeks a “writ of exoneration.” Therein, he mentions being incarcerated for 12

months, “never” having been “found guilty,” and being “innocent of [the] crime.” To which

“crime” he alludes is unmentioned, as is whether he remains incarcerated. Yet, he seeks

damages redressing his incarceration, an expunction of records, and a writ of mandamus.

       To the extent that he is incarcerated and seeks release, we interpret his request

as a petition for writ of habeas corpus. As such, we lack jurisdiction to consider it for our

authority extends only to civil cases.   See TEX. GOV’T CODE ANN. § 22.221(d) (limiting

original habeas jurisdiction of intermediate appellate courts to civil cases); Ex parte
Hawkins, 885 S.W.2d 586, 588–89 (Tex. App.—El Paso 1994, orig. proceeding) (per

curiam).

       To the extent Carrasco seeks a writ of mandamus, our jurisdiction is again limited.

Statute permits us to issue such writs only to enforce our jurisdiction, or only “against”

judges. See TEX. GOV’T CODE ANN. § 22.221(a), (b)(1)–(3) (naming the specific judges

subject to an appellate court’s mandamus jurisdiction). Carrasco mentions no judge

against or judicial act about which he seeks mandamus. Nor does he mention the

existence of an appeal before us necessitating mandamus intervention to protect our

jurisdiction over it. Thus, his allegations fail to trigger our mandamus jurisdiction.

       Accordingly, we dismiss Carrasco’s petition for want of jurisdiction.



                                                         Per Curiam

Do not publish.




                                              2